Exhibit 99.1 Howard S. Jonas Chairman of the Board of Directors and Chief Executive Officer IDT Corporation 520 Broad Street Newark, NJ 07102 , 2013 Dear IDT Corporation Stockholder: We are pleased to inform you that the Board of Directors of IDT Corporation (“IDT”) has approved the spin-off ofStraight Path Communications Inc. (“SPCI”), a wholly-owned subsidiary of IDT, to IDT’s stockholders. IDT currently owns 100% of SPCI and will be distributing all of that interest to IDT’s stockholders. Following the spin-off, IDT’s business will consist of IDT Telecom, our interests in Zedge Holdings and Fabrix T.V., as well as other interests. SPCI will own Straight Path Spectrum, Inc. (formerly known as IDT Spectrum Inc.), and the 84.5% interest in Straight Path IP Group, Inc. (formerly known as Innovative Communications Technologies, Inc.) that are currently held by IDT. Straight Path Spectrum holds spectrum licenses and leases and markets fixed wireless spectrum. Straight Path IP Group holds intellectual property primarily related to communications over the Internet and the licensing and other businesses related to this intellectual property. The spin-off of SPCI will occur by way of a pro rata distribution of SPCI Class A common stock and Class B common stock to IDT’s stockholders. On the distribution date, each IDT stockholder will receive one share of SPCI Class A common stock for every two shares of IDT Class A common stock and one share of SPCI Class B common stock for every two shares of IDT Class B common stock, held at 5:00 p.m., New York City time, on , 2013, which is the record date of the spin-off. The distribution of shares of our Class B common stock will be issued in book-entry form and physical certificates of SPCI will be issued only to holders of IDT Class A common stock and, upon request, to holders of IDT Class B common stock. Stockholder approval of the spin-off is not being sought, and you are not required to take any action to receive your SPCI common stock. SPCI will focus on promoting the development of the key intangible assets currently within IDT that are not directly required for the operations of its other businesses. The spectrum and the intellectual property licensing and enforcement businesses are focused on monetizing intangible assets and thus have similarities in the approaches to realizing value from those assets that are distinct from other business units that utilize other assets or business plans.By creating a separate entity with management focused on the SPCI businesses, we expect to unlock greater value than was possible as part of IDT. Following the spin-off, you will own shares in both IDT and SPCI. We intend to apply to have SPCI’s Class B common stock listed for trading on the New York Stock Exchange MKT LLC (“NYSE MKT”) under the symbol “STRP” and to satisfy all the requirements for that listing.IDT Class B common stock will continue to trade on the New York Stock Exchange under the symbol “IDT.” We intend for the spin-off to be tax-free for stockholders. To that end, prior to consummation of the spin-off we expect to receive a favorable legal opinion from Pryor Cashman LLP as to the spin-off’s tax-free status. You should, of course, consult your own tax advisor as to the particular consequences of the spin-off to you. The enclosed information statement, which is being mailed to all IDT stockholders as of the record date, describes the spin-off in detail and contains important information about SPCI, including its financial statements. We look forward to your continued support as a stockholder of IDT. We remain committed to working on your behalf to build long-term stockholder value. Sincerely, Howard S. Jonas Chairman of the Board of Directors and Chief Executive Officer i [SPCI LETTERHEAD] , 2013 Dear Straight Path Communications Inc. Stockholder: It is my pleasure to welcome you as a stockholder of our newly independent company, Straight Path Communications Inc. We look forward to becoming our own an independent company and growing our value by aggressively pursuing our business plan. SPCI will own Straight Path Spectrum, Inc. (formerly known as IDT Spectrum Inc.), and the 84.5% interest in Straight Path IP Group, Inc. (formerly known as Innovative Communications Technologies, Inc.) that are currently held by IDT. As an independent publicly held company, we will have the ability to focus exclusively on the development of our two business units, Straight Path Spectrum and Straight Path IP Group, and, in doing so, we expect to create value for our new stockholders, as well as to concentrate our financial resources solely on our own operations. Straight Path Spectrum holds spectrum licenses and leases and markets fixed wireless spectrum. Straight Path IP Group owns a portfolio of patents primarily related to communications over the Internet and the licensing and other business related to such patents. Following the spin-off, you will own shares in both IDT and SPCI. We intend to apply to have SPCI’s Class B common stock listed for trading on the New York Stock Exchange MKT LLC (“NYSE MKT”) under the symbol “STRP” and to satisfy all the requirements for that listing.IDT Class B common stock will continue to trade on the NYSE under the symbol “IDT”.We invite you to learn more about us by reviewing the enclosed information statement. We look forward to our future as a separate publicly-traded company and to your support as a stockholder. I am excited about the opportunities that the spin-off will create for our company and for you, our stockholders. Sincerely, Davidi Jonas Chief Executive Officer ii Information contained herein is subject to completion or amendment. A Registration Statement on Form 10 relating to these securities has been filed with the United States Securities and Exchange Commission under the Securities and Exchange Act of 1934, as amended. SUBJECT TO COMPLETION, DATED[], 2013 INFORMATION STATEMENT STRAIGHT PATH COMMUNICATIONS INC. Class A Common Stock and Class B Common Stock (each, par value $0.01 per share) This information statement is being furnished by IDT Corporation, or IDT, to its stockholders in connection with the distribution to holders of its Class A common stock and Class B common stock, eachpar value $0.01 per share, of all the outstanding shares of Class A common stock and Class B common stock, each par value $0.01 per share, of Straight Path Communications Inc., or SPCI. We are currently a wholly-owned subsidiary of IDT.We will own 100% of Straight Path Spectrum, Inc. (f/k/a IDT Spectrum, Inc.), or Straight Path Spectrum, and 84.5% of Straight Path IP Group, Inc. (f/k/a Innovative Communications Technologies, Inc.), or Straight Path IP Group. Straight Path Spectrum holds a significant number of Federal Communications Commission, or FCC, licenses for commercial fixed wireless spectrum, although it provides currently only a limited amount of service over its spectrum. We are now in the process of expanding Straight Path Spectrum’s leasing and marketing activities related to its spectrum assets.Straight Path IP Group owns a portfolio of patents primarily related to communications over the Internet and the licensing related to such patents.We believe that many parties are operating by infringing on one or more of these patents and we intend to seek to license those patents and enforce our rights in order to generate profits and cash flow. The spin-off will separate our businesses from the remainder of IDT’s operations and holdings. Following the spin-off, IDT’s business will consist of IDT Telecom, IDT’s interests in Zedge Holdings and Fabrix T.V., as well as real estate holdings and other interests. We believe that the spin-off will more effectively deploy the underlying intangible assets of SPCI and will allow for the realization of greater value to you by the creation of an entity with management and resources that are focused on SPCI’s businesses rather than having those assets remain within IDT.Separating the two entities will allow management of SPCI to design and implement corporate strategies and policies that are based solely on the business characteristics of that company and maintain a sharper focus on executing on its business model.In addition, the spin-off will separate business units with different risk profiles and performance characteristics from one another and allow stockholders to choose to invest or remain invested in a company that meets their investment criteria and goals.SPCI will primarily be engaged in expanding Straight Path Spectrum’s leasing operations and actively marketing its spectrum assets and the enforcement of its rights against the infringement of its patent portfolio and other intellectual property.Separation from IDT may enhance enforcement efforts, since SPCI does not anticipate engaging in business activities other than marketing and licensing its intangible assets and enforcing its intellectual property rights. Accordingly, we believe the spin-off will build long-term stockholder value. Our business will consist of two reportable segments: (i) the Straight Path Spectrum segment which will seek to lease and market fixed wireless spectrum, and (ii) the Straight Path IP Group segment which will seek to maximize the value of our patent assets, whether through licensing, enforcement of our rights against third parties, or both. iii The spin-off of SPCI will occur by way of a pro rata distribution of the SPCI Class A common stock and Class B common stock held by IDT to IDT’s stockholders. On the distribution date each IDT stockholder will receive one share of SPCI Class A common stock for every two shares of IDT Class A common stock and one share of SPCI Class B common stock for every two shares of IDT Class B common stock, held at 5:00 p.m., New York City time, on [], 2013, which is the record date for the spin-off. The distribution of shares of our Class B common stock will be paid in book-entry form and physical stock certificates will be issued only to holders of Class A common stock and, upon request, to holders of Class B common stock. No stockholder approval of the spin-off is required or sought and you are not required to take any action to receive your SPCI common stock. We are not asking you for a proxy and you are requested not to send us a proxy. IDT stockholders will not be required to pay for the shares of our Class A common stock or Class B common stock to be received by them in the spin-off or to surrender or exchange shares of IDT Class B common stock or Class A common stock in order to receive our Class A common stock and Class B common stock or to take any other action in connection with the spin-off. Currently, there is no trading market for our Class A common stock or Class B common stock. We intend to apply to have the SPCI Class B common stock traded on NYSE MKT under the symbol “STRP” and to satisfy all the requirements for that listing. We expect that a limited market, commonly known as a “when-issued” trading market, for our Class B common stock will develop on or shortly before the record date for the spin-off, and we expect that “regular way” trading of our Class B common stock will begin the first trading day after the spin-off. However, neither of the above-mentioned methods of trading will occur on the NYSE MKT unless our Class B common stock has received prior approval for listing. We do not intend to list our Class A common stock for trading on any exchange or trading system. In reviewing this Information Statement, you should carefully consider the matters described under “Risk Factors” beginning on page 7 for a discussion of certain factors that should be considered by recipients of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Information Statement is truthful or complete. Any representation to the contrary is a criminal offense. This Information Statement does not constitute an offer to sell or the solicitation of an offer to buy any securities. This Information Statement is first being mailed to IDT stockholders on or about [], 2013. iv TABLE OF CONTENTS Page Questions and Answers About the Spin-Off 1 Executive Summary 5 Risk Factors 7 Special Note About Forward-Looking Statements 18 The Spin-Off 19 Dividend Policy 27 Unaudited Pro Forma Combined Financial Data 27 Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Business 43 Management 51 Corporate Governance 52 Director Compensation 55 Executive Compensation 56 Security Ownership by Certain Beneficial Owners and Management 57 Our Relationship with IDT After the Spin-Off and Related Person Transactions 59 Legal Proceedings 61 Description of Our Capital Stock 62 Where You Can Find More Information 64 Index to Combined Financial Statements F-1 This information statement is being furnished solely to provide information to IDT stockholders who will receive shares of our common stock in the distribution. This information statement is not, and is not to be construed as, an inducement or encouragement to buy or sell any of our or IDT’s securities. This information statement describes our business, our relationship with IDT, and how the spin-off affects IDT and its stockholders, and provides other information to assist you in evaluating the benefits and risks of holding or disposing of our common stock that you will receive in the distribution. You should be aware of certain risks relating to the spin-off, our business and ownership of our common stock, which are described under the heading “Risk Factors.” You should not assume that the information contained in this information statement is accurate as of any date other than the date set forth on the cover, except as otherwise set forth herein. Changes to the information contained in this information statement may occur after that date, and we undertake no obligation to update the information, except in the normal course of our public disclosure obligations and practices. Unless the context indicates otherwise, all references in this information statement: ● to “SPCI,” “us,” “we,” or “our” are to Straight Path Communications Inc. and its subsidiaries; and ● to “IDT” are to IDT Corporation and its subsidiaries, and, with respect to periods following the spin-off, IDT Corporation and its subsidiaries other than SPCI. The transaction in which we will be separated from IDT and become a separately-traded public company is referred to in this information statement as the “separation,” the “distribution” or the “spin-off.” QUESTIONS AND ANSWERS ABOUT THE SPIN-OFF Q: Why am I receiving this document? A: IDT is delivering this document to you because you were a holder of IDT’s Class A common stock or Class B common stock on the record date for the distribution of our shares of our Class A common stock and Class B common stock. Accordingly, you are entitled to receive one share of our Class A common stock for every two shares of IDT Class A common stock that you held on the record date and one share of our Class B common stock for every two shares of IDT Class B common stock that you held on the record date. No action is required for you to participate in the distribution. Q: What is the spin-off? A: The spin-off is the overall transaction of separating our company from IDT resulting in SPCI being owned by the public and continuing to own and operate the assets of Straight Path Spectrum and Straight Path IP Group.This will consist of internal movement of the assets and entities so that they will be owned by SPCI.The final step of the spin-off will be the pro rata distribution by IDT of our Class A common stock and Class B common stock held by IDT to holders of IDT’s Class A common stock and Class B common stock, as set forth in the answer above. We refer to this last step as the “distribution.” For additional information regarding these transactions, see “The Spin-OffManner of Effecting the Spin-Off” beginning on page 22. Q: What is SPCI? A: Up to the time of the spin-off, we will be a wholly-owned subsidiary of IDT. Following the spin-off, we will be a separate publicly-traded company. We will own 100% of the equity interests in Straight Path Spectrum and have a majority holding of Straight Path IP Group. Our interest in Straight Path Spectrum is subject to the right of the former CEO of that business to receive certain payments out of our revenues as discussed below under the caption “Legal Proceedings” on page 61. Q: Why is IDT separating our businesses and distributing our stock? A: IDT’s Board of Directors and management believe the separation will provide the benefits set forth below under the caption “The Spin-Off – Reasons for the Spin-Off” beginning on page 19, including more effective deployment of the intellectual property and intangible assets of Straight Path. Management also considered the other factors set forth below under the caption “The Spin-Off – Other Benefits of the Spin-Off” on page 21. Q: Why is the separation of the two companies structured as a spin-off? A: IDT’s Board of Directors believes that a spin-off of our shares is a cost-effective and tax efficient way to separate the companies. Q: What is the record date for the distribution? A: The record date is , 2013 and ownership will be determined as of 5:00 p.m., New York City time, on that date. When we refer to the “record date,” we are referring to that time and date. Q: When will the spin-off be completed? A: Shares of our common stock will be distributed on or about , 2013. We refer to this date as the “distribution date.” Q: What will be our relationship with IDT after the spin-off? A: IDT and SPCI each will be independent publicly-traded companies with no common management and no ongoing relationship other than provision of certain services during a transition period, licenses of patents from each entity and its affiliates to the other,and as necessary to cooperate with respect to certain matters related to periods prior to the spin-off. Any relationships among management of us and IDT are described below under the caption “Our Relationship with IDT After the Spin-Off and Related Person Transactions.” 1 Q: Can IDT decide to cancel the distribution of our common stock even if all the conditions have been met? A: Yes. The distribution is conditioned upon satisfaction or waiver of certain conditions. See “The Spin-OffSpin-Off Conditions and Termination” beginning on page 26. IDT has the right to terminate the stock distribution, even if all of these conditions are met, if at any time IDT’s Board of Directors determines, in its sole discretion that IDT and SPCI are better served by remaining a combined company or that business conditions are such that it is not advisable to complete the spin-off. Q: What will happen to the listing of IDT’s Class B common stock? A: Nothing. We expect that IDT Class B common stock will continue to be traded on the New York Stock Exchange under the symbol “IDT.” Q: Will the spin-off affect the market price of my IDT shares? A: Possibly. As a result of the spin-off, the trading price of IDT shares immediately following the distribution may be lower than immediately prior to the distribution because the trading price will no longer reflect the value of our assets. In addition, until the market has fully analyzed the operations of IDT without these assets, the price of IDT shares may fluctuate more than it has historically. Furthermore, the combined trading prices of IDT’s Class B common stock and, if and when outstanding, our Class B common stock, after the distributionmay be higher or lower than the trading price of IDT Class B common stock prior to the distribution. See the Risk Factor entitled “There may not be an active trading market for shares of our common stock and stockholders may find it difficult to transfer our securities.” on page 17. Q: What will IDT stockholders receive in the spin-off? A: In the spin-off, IDT stockholders will receive one share of our Class A common stock for every two shares of IDT Class A common stock and one share of our Class B common stock for every two shares of IDT Class B common stock that they own as of the record date, and compensation in lieu of fractional shares as set forth below. Immediately after the spin-off, IDT stockholders will still own all of IDT’s current business segments, but they will own them as two separate investments rather than as a single investment. Holders of our Class A common stock will be entitled to three votes per share and holders of our Class B common stock will be entitled to one tenth of one vote per share. After the spin-off, the certificates and book-entry interests representing the “old” IDT Class A common stock and Class B common stock will represent such stockholders’ interests in the IDT businesses (other than our businesses) following the spin-off, and the certificates and book-entry interests representing our Class A common stock and Class B common stock that stockholders receive in the spin-off will represent their interest in SPCI businesses only. Q: If a stockholder owns unvested restricted stock or deferred stock units of IDT, what will that stockholder receive in the spin-off? A: Holders of unvested restricted stock of IDT will receive, in respect of those unvested restricted shares, one share of our Class B common stock for every two unvested restricted shares of IDT Class B common stockthat they own as of the record date for the spin-off. Those particular unvested restricted shares of our stock that you will receive will be restricted under the same terms as the IDT unvested restricted shares in respect of which they were issued. This means that unvested restricted shares of our stock received in the spin-off are subject to forfeiture on the same terms, and their restrictions lapse at the same time, as the corresponding IDT shares.Holders of deferred stock units, or DSUs with respect to Class B common stock of IDT will receive, upon vesting, in addition to the shares of IDT Class B common stock, one share of our Class B common stock for every two shares of IDT Class B common stock subject to the DSU.Vesting of the DSUs will not be impacted by the spin-off. 2 Q: If a stockholder owns options to purchase shares of IDT stock, what will that option holder receive in the spin-off? A: In the spin-off, the exercise price of each outstanding option to purchase IDT Class B common stock will be proportionately reduced based on the relative trading prices of IDT and SPCI following the spin-off. Further, each option holder will receive his or her ratable share in a pool of options to purchase 35,173 shares of SPCI Class B common stock (based on options to purchase 70,345 of IDT Class B common stock) with an exercise price equal to the closing price of SPCI on the first trading day following the consummation of the spin-off and an expiration date equal to the later of (i) the expiration of the IDT option held by such option holder and (ii) a date on or about the first anniversary of the spin-off when SPCI insiders will be free to trade in shares of SPCI under SPCI’s to be adopted insider trading policy. Q: What does an IDT stockholder need to do now? A: IDT stockholders do not need to take any action, although we urge you to read this entire document carefully. The approval of the IDT stockholders is not required or sought to effect the spin-off, and IDT stockholders have no appraisal rights in connection with the spin-off.IDT is not seeking a proxy from any stockholders, and you are requested not to send us a proxy. IDT stockholders will not be required to pay anything for our shares distributed in the spin-off or to surrender any shares of IDT Class A common stock or Class B common stock. IDT stockholders should not send in their IDT share certificates. IDT stockholders will automatically receive their shares of our Class A common stockand Class B common stock when the spin-off is effected. Q: Are there risks associated with owning SPCI common stock? A: Yes. Our business is subject to both general and specific risks relating to our operations. In addition, our spin-off from IDT presents risks relating to our becoming a separately-traded public company as well as risks relating to the nature of the spin-off transaction itself. See “Risk Factors” beginning on page 7. Q: What are the U.S. federal income tax consequences of the spin-off to IDT stockholders? A: IDT stockholders should not recognize a gain or loss on the receipt of shares of our common stock in the spin-off other than with respect to fractional shares of our common stock for which cash is received. IDT stockholders should apportion their tax basis in IDT common stock between such IDT common stock and our common stock received in the spin-off in proportion to the relative fair market values of such stock at the time of the spin-off. An IDT stockholder’s holding period for our common stock received in the spin-off should include the period for which that stockholder’s IDT common stock was held. See “The Spin-OffMaterial U.S. Federal Income Tax Consequences of the Spin-Off” beginning on page 23. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR AS TO THE PARTICULAR CONSEQUENCES OF THE SPIN-OFF TO YOU. Q: What if I want to sell my IDT common stock or my SPCI common stock? A: You should consult with your own financial advisors, such as your stockbroker, bank or tax advisor. We do not make any recommendations on the purchase, retention or sale of shares of IDT common stock or our common stock. If you decide to sell any shares after the record date, but before the spin-off, you should make sure your stockbroker, bank or other nominee understands whether you want to sell your IDT common stock, or your SPCI common stock after it is distributed, or both. 3 Q: Where will I be able to trade shares of SPCI common stock? A: There is no current public market for our common stock. Upon satisfaction of all necessary initial listing requirements, we intend to have our Class B common stock traded on NYSE MKT under the symbol “STRP”. We anticipate that trading in shares of our Class B common stock will begin on a “when-issued” basis on or shortly before the record date and before the distribution date, and “regular way” trading will begin on the first trading day following the distribution date. If trading does begin on a “when-issued” basis, you may purchase or sell our Class B common stock after that time, but your transaction will not settle until after the distribution date. On the first trading day following the distribution date, when-issued trading with respect to our Class B common stock will end and regular way trading will begin. We cannot predict the trading prices for our Class B common stock before or after the distribution date. However, neither method of trading will occur on the NYSE MKT unless our Class B common stock has received prior approval for listing. Q: Do you intend to pay dividends on your common stock? A: We do not anticipate paying dividends on our common stock until we achieve sustainable profitability (after satisfying all of our operational needs, including payments to the former CEO of Straight Path Spectrum) and retain certain minimum cash reserves.Following that time, it is our intention to distribute not less than 50% of our consolidated positive net earnings available for distribution to our stockholders.Distributions will be subject to the need to retain earnings for investment in growth opportunities or the acquisition of complementary assets.The nature of our operations is that, in the short term until our licensing, leasing, sale of rights in spectrum licenses and enforcement programs become more firmly established, we do not anticipate generating meaningful cash flows.The payment of dividends in any specific period will be at the sole discretion of our Board of Directors.We and IDT will be separate entities after the spin-off.As such, our decision to pay (or not pay) dividends in the future will not impact IDT’s decision of whether to pay (or not pay) dividends in the future. See “Dividend Policy” on page27 for additional information on our dividend policy following the spin-off. Q: Where can IDT stockholders get more information? A: If you have any questions relating to the distribution, you should contact: IDT Corporation 520 Broad Street Newark, New Jersey 07102 Attention: Bill Ulrey, Vice President–Investor Relations and External Affairs (973) 438-3838 Q: Who will be the distribution agent for the spin-off? A: American Stock Transfer & Trust Company will be the distribution agent for the spin-off. The distribution agent can be contacted at: 59 Maiden Lane Plaza Level New York, New York 10038 Telephone (800) 937-5449 4 EXECUTIVE SUMMARY We own a significant number of FCC licenses for commercial fixed wireless spectrum and a portfolio of patents covering aspects of communications, primarily related to communications over the Internet and related licensing business. The spin-off will separate our businesses from the remainder of IDT’s operations and holdings.We, along with IDT’s management, believe that the value in our assets and business may best be realized by a separation from those non-spun-off businesses based on several factors including synergies and growth prospects. Our business will consist of two reportable segments.Our Straight Path Spectrum segment will seek to market its wireless spectrum holdings to buyers, licensees and lessees, and our Straight Path IP Group segment will seek to maximize value derived from our patent assets, whether through licensing, enforcement of our rights against third parties, or both. Summary of the Spin-Off The following is a summary of the terms of the spin-off.Please see “The Spin-Off” beginning on page19 for a more detailed description of the matters described below. Distributing company IDT Corporation, a Delaware corporation. Distributed company Straight Path Communications Inc., a Delaware corporation, which following the spin-off will be comprised of Straight Path Spectrum which holdsa significant number of FCC licenses for commercial fixed wireless spectrum and Straight Path IP Group which holds certain communications over the Internet related patent assets. SPCI’s principal executive offices are currently located at 5300 Hickory Park Drive, Suite 218, Glen Allen, VA 23059. Distribution ratio Each holder of IDT Class A will receive a distribution of one share of SPCI Class A common stock for every two shares of IDT Class A common stock held on the record date and each holder of IDT Class B common stock will receive a distribution of one share of SPCI Class B common stock for every two shares of IDT Class B common stock held on the record date.For additional information regarding how holders of IDT common stock will receive cash in lieu of fractional shares of our common stock, see “The Spin-Off Manner of Effecting the Spin-Off on page 22. Securities to be distributed Approximately 0.8 million shares of SPCI Class A common stock, which will constitute all of the outstanding shares of SPCI Class A common stock immediately after the spin-off (based on approximately 1.6 million shares of IDT Class A common stock that were expected to be outstanding on the record date). Approximately 10.6 million shares of SPCI Class B common stock, which will constitute all of the outstanding shares of SPCI Class B common stock immediately after the spin-off (based on approximately 21.3 million shares of IDT Class B common stock that were expected to be outstanding on the record date). 5 Record date The record date will be 5:00 p.m., New York City time, on , 2013. In order to be entitled to receive shares of SPCI Class A common stock and/or Class B common stock in the spin-off, holders of shares of IDT Class A common stock and Class B common stock must be stockholders as of 5:00 p.m., New York City time, on the record date. Distribution date The distribution date will be on or about , 2013. Relationship between SPCI and IDT after the spin-off Following the spin-off, IDT and SPCI each will be independent, publicly-traded companies. We expect to enter into a short-term Transition Services Agreement with IDT, to allow us to utilize certain personnel of, and obtain administrative, legal, financial, corporate, tax and other services form IDT until we develop those capabilities internally or arrange for such services from other vendors.Unless amended, the TSA will terminate six months following the spin-off.In addition, Straight Path IP Group, IDT and certain IDT subsidiaries have entered into a license agreement whereby each of IDT, SPCI and their respective affiliates has granted and will grant a license to the other to utilize patents held by each entity. Howard Jonas will distribute all of his SPCI Class A Common Stock and Class B Common Stock to a trust with an independent trustee.Howard Jonas will retain only the economic benefit of the shares to be placed in trust, but will have no voting or dispositive power or control with respect to such shares. Dividend policy We do not anticipate paying dividends on our common stock until we achieve sustainable profitability (after satisfying all of our operational needs, including payments to the former CEO of Straight Path Spectrum) and retain certain minimum cash reserves.Following that time, it is our intention to distribute not less than 50% of our consolidated positive net earnings available for distribution to our stockholders.Distributions will be subject to the need to retain earnings for investment in growth opportunities or the acquisition of complementary assets.The nature of our operations is that, in the short term until our licensing, leasing, sale of rights in spectrum licenses and enforcement programs become more firmly established, we do not anticipate generating meaningful cash flows.The payment of dividends in any specific period will be at the sole discretion of our Board of Directors. Payment of intercompany indebtedness All existing intercompany debt between IDT and the businesses included in SPCI will be capitalized prior to the completion of the spin-off and there will be no indebtedness owing from SPCI to IDT immediately following the spin-off.The only contemplated obligations to IDT arising after the spin-off would be obligations that arise under the Separation and Distribution Agreement between SPCI and IDT (the “Separation Agreement”), the Transition Services Agreement between SPCI and IDT (the “Transition Services Agreement”) or the Tax Separation Agreement between SPCI and IDT (the “Tax Separation Agreement”). Corporate Information and Structure Pursuant to the spin-off, we will be separated from IDT and become a separate publicly-traded company. The spin-off and our resulting separation from IDT involve the following steps: ● Before our separation from IDT, we will enter into the Separation Agreement and Tax Separation Agreement with IDT to effect the separation and provide a framework for our relationship with IDT after the spin-off. For more information on these agreements, see “Our Relationship with IDT After the Spin-Off and Related Person Transactions” beginning on page 59. ● Under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the registration statement on Form 10, as amended, of which this information statement is a part, shall have become effective, and IDT will mail this information statement to its stockholders. 6 ● Following the separation, we will operate as a separate publicly-traded company, and we expect to apply to have our Class B common stock listed for trading on the NYSE MKT under the symbol “STRP” on a regular way basis on the first trading day following the distribution date. However, trading will not occur on the NYSE MKT unless our Class B common stock has received prior approval for listing. ● IDT will transfer cash to us prior to the spin-off such that we will have approximately $15 million in cash at the time of the spin-off for our working capital and growth initiatives. For a further explanation of the spin-off, see “The Spin-Off” beginning on page 19. RISK FACTORS Our business, operating results or financial condition could be materially adversely affected by any of the following risks associated with any one of our businesses, as well as the other risks highlighted elsewhere in this document, particularly the discussions about competition. The trading price of our common stock could decline due to any of these risks. Note that references to “our”, “us”, “we”, “the Company”, etc. used in each risk factor below refers to the business about which such risk factor is provided. Risks Related to Straight Path Spectrum We may never develop a significant market for leases, licenses or purchases of our spectrum assets, and we may not obtain meaningful revenues, or achieve profitability. Our Spectrum holdings are among the Company’s core assets.A substantial market for our spectrum licenses may never develop and the prospects for that market may be adversely affected by: ● the anticipated requirements for wireless small cell backhaul may not materialize; ● the small cell backhaul market may be dominated by unlicensed band wireless backhaul options; ● the small cell backhaul market may be dominated by fiber solutions not requiring any wireless spectrum; ● the macro network may not use 28/39GHz spectrum or very little of it; ● new wireless technologies that provide enough capability in existing Common Carrier frequencies, available at low cost from the FCC, may be sufficient for wireless backhaul needs of the small cell or macro backhaul network; ● front haul solutions including CPRI or remote radio head backhaul may not use 28/98GHz spectrum instead preferring fiber, Common Carrier channels or unlicensed band spectrum; ● small cells may require non line of sight spectrum for street level propagation mitigating the use-ability of 28/39GHz line of sight spectrum; ● FCC regulatory impact; ● new spectrum allocation by the FCC, thereby increasing more channels to be used by our competitors; ● lack of available equipment for our band from manufacturers; and ● cost of site acquisition for small cell placement. If we are unable to overcome these obstacles, the business may never develop and it could have a material adverse effect on our business, prospects, results of operations and financial condition. Even if a market develops, we may be unable to successfully execute any of our currently identified business opportunities or future business opportunities that we determine to pursue. 7 In order to pursue business opportunities, we will need to forge market alliances with hardware developers and system integrators, as well as maintain the integrity of our spectrum. Our ability to do any of these successfully could be affected by one or more of the following factors: ● our ability to effectively manage our third party relationships; ● our ability to manage the expansion of our operations, which could result in increased costs, high employee turnover or damage to customer relationships; ● our ability to attract and retain qualified personnel, which may be affected by the significant competition in our industry for persons experienced in network operations and engineering; ● equipment failure (not provided by us) or interruption of service, which could adversely affect our reputation and our relations with our customers; ● our ability to respond to regulatory or policy changes in our industry; ● our ability to accurately predict and respond to the rapid technological changes in our industry and the evolving demands of the markets we serve; and ● our ability to raise substantial additional capital to fund our growth. Our failure to adequately address one or more of the above factors would have a significant impact on our ability to implement our business plan with respect to mobile backhaul and fiber network extensions and our ability to pursue other opportunities that arise, which might negatively affect our business. The success of our business strategy relies on the continued growth in demand for high volume of data for mobile and home use. The demand for backhaul needs depends on the continued growth in demand for high volume of data for mobile and home use. The provision of mobile use is a continuing evolving sector of the telecommunications industry, and is subject to a number of risks and uncertainties, including: ● the continued development and market acceptance of mobile devices enabled for mobile applications; ● the continued development and use of high-bandwidth mobile applications; ● historical perceptions regarding the burdens and unreliability of previous mobile wireless technologies; ● high rates of consumer adoption of mobile applications; ● increased levels of usage by subscribers; ● increased or burdensome government presence through policy and regulatory changes; and ● increases in the number of overall subscribers. Our revenues depend on the sale of backhaul to wireless service providers. We plan to derive a substantial majority of our revenues from the sale of backhaul and related services to wireless service providers. Any competitor’s substitute service with similar performance and coverage characteristics and a lower cost structure could create downward price pressure and adversely affect our sales efforts. In addition, competing technologies could be developed that would make our services obsolete. Accordingly, any changes that could decrease demand for our services, whether due to pricing pressure, technological changes, or otherwise, could materially and adversely affect our business and results of operations. The FCC may cancel or revoke our licenses for past or future violations of the FCC’s rules, which could limit our operations and growth. Our wireless operations and wireless licenses are subject to significant government regulation and oversight, primarily by the FCC and, to a certain extent, by Congress, other federal agencies and foreign, state, and local authorities.In general, the FCC’s regulations impose potential limits on, among other things, the amount of foreign investment that may be made in some types of FCC licenses, on the transfer or sale of rights in licenses, on the construction and technical aspects of the operation of wireless communication systems, and on the nature of the services that can be provided within a particular frequency band. In addition, we are subject to certain regulatory and other fees levied by the FCC for certain classes of licenses and services. Under some circumstances, our licenses may be canceled or conditioned. We also may be fined for any past or future violation of the FCC’s rules, and in extreme cases, our licenses may be revoked. 8 Our FCC licenses are subject to renewal and substantial service requirements.If any licenses are not renewed upon expiration, that could limit the expansion of our business and our ability to lease spectrum and market services provided over our licenses, and could harm our operating results. Our spectrum licenses in the LMDS and 39 GHz bands are granted for ten-year terms. The renewal date for our New York City LMDS license is in February 2016, renewal dates for our 14 other LMDS licenses are in 2018, and the renewal dates for our 39 GHz EA licenses are in 2020. During the fiscal year ended July 31, 2012, we derived no revenues from some of our LMDS licenses, although we believe our LMDS licenses are important to our business, as they complement our 39 GHz spectrum to serve our targeted customers.A “substantial service” requirement applies to each of these licenses.The FCC’s “substantial service” requirement for both LMDS and 39 GHz licensees is intended to provide licensees with flexibility in constructing their licenses. The “safe harbor” guidelines provide licensees with a degree of certainty as to how to comply with the requirement, but they are not the only way to demonstrate substantial service. Generally, if a licensee can demonstrate that it has made tangible use of the licensed frequencies, it should be able to make the requisite showing, although there is evolving precedent in this area. Furthermore, the FCC has taken a flexible approach to non-broadcast license renewal, an approach that has evolved over the past several years, including, for example, the potential for substantial service to be demonstrated by niche, specialized or technologically sophisticated services. We have filed substantial service showings for each of these licenses on or before the final construction deadline.Many of these showings have been accepted by the FCC, but some of them remain pending.If the FCC finds that a licensee has failed to meet the substantial service requirement for any license that authorization is subject to termination. Although the FCC’s rules currently require that a wireless licensee in our spectrum bands demonstrate substantial service only during its initial license term, the FCC is considering whether to apply additional or more stringent performance requirements in conjunction with the license renewal process for subsequent license terms.If we are unable to meet any current or future requirements for renewal of any of our licenses, they may be subject to termination. The value of our FCC licenses could decline, which could materially affect our ability to raise capital, and have a material adverse effect on our business and the value of our stock. A decline in the value of our FCC licenses could negatively impact our ability to raise capital both privately and in the public markets and could significantly reduce the value of the spectrum assets. The value of any or all of our FCC licenses could decrease as a result of many factors, including: ● increases in supply of spectrum that provides similar functionality; ● new wireless technology in unlicensed bands that provides the same capability of our network; ● a decrease in the demand for services offered with any of our FCC licenses; ● lower values placed on similar licenses in future FCC auctions; ● regulatory limitations on the use, leases, transfer or sale of rights in any of our FCC licenses; or ● bankruptcy or liquidation of any comparable companies. Many of these factors depend on circumstances beyond our control. The occurrence of any of these events could have a material adverse effect on our ability to generate revenues and on our business, prospects, results of operations and financial condition. 9 The telecommunications and wireless markets are highly competitive, and we may be unable to compete effectively, especially against competitors with greater financial and other resources, which could materially and adversely affect our ability to operate effectively. We operate in a highly competitive environment and may not be able to compete successfully. We expect to compete with new providers and technologies not yet introduced. Given the intense competition, we may be unable to compete effectively with other technologies and spectrum holders in the short-term and, consequently, we may be unable to develop our business objectives. Many of our competitors, particularly wireless carriers, are much larger and have significantly greater financial resources and experience than us. If we are unable to compete effectively against existing and future competitors our business will be harmed. Many of our competitors offer other telecommunications and wireless solutions to complement their spectrum leasing and sales activities.Since we only offer sales and leasing services, we may not be able to compete with such competitors. Additional spectrum may become available from the FCC, increasing the number of or viability of our competitors or even allowing potential buyers to obtain their own spectrum outright, reducing their need to obtain spectrum from us. Other entities may obtain FCC licenses to operate spectrum in the same markets as we do, offering similar throughput capacities with comparable transmission reliability.These entities may decide to enter our business and may have more spectrum available to use in a given market than we do.If the FCC decides in the future to allocate additional spectrum in the high frequency bands to fixed services, the successful auction of that spectrum could increase the number of entities that hold this spectrum, and its general availability could have a material adverse effect on the value of our spectrum.Companies that would otherwise use our services could instead decide to acquire spectrum rights in these auctions or obtain services from the winners of those auctions. Unsuccessful auctions of the spectrum may generate low winning bids and could therefore reduce the values of spectrum in neighboring bands, including the value of our spectrum licenses. Alternatively, the FCC may decide to allocate additional spectrum for licensing without auctions to certain classes of users, such as state and local government agencies, that otherwise might be potential customers of our services. In addition, the FCC has in recent years taken action to maximize the use of the common carrier spectrum that is available to the public at low cost.Such spectrum may be sufficient to meet the wireless backhaul needs of the small cell or macro backhaul network.If the FCC continues to take such actions or allocates additional spectrum to common carrier operations, such regulatory activity could have a material adverse effect on our spectrum. We anticipate a lengthy sales cycle, which could make our revenues difficult to forecast and cause our results to fall short of expectations. We anticipate that our sales cycle will be lengthy due to the time often necessary for customized design of specific solutions or the possibility that our customers may incur added recurring costs for our products and service offerings or added one-time costs to replace their current telecommunications systems. Our sales cycles will be subject to a number of significant delays over which we have little or no control. Due to our anticipated lengthy sales cycle, we expect that our revenues will be difficult to forecast and may fall short of expectations. Because we are thinly staffed and highly dependent on a limited number of management persons, we may not be able to pursue longer term business opportunities, which could limit our revenue growth. As of April 30, 2013, we had 3 employees who work directly for us. We have historically relied on IDT and certain of its affiliates for services and support. Our ability to find and respond to opportunities to deliver our services in a cost-effective manner may be limited by the number of personnel we employ and our lack of capital and other operational resources. Even if we are able to identify customers to whom we can provide services, we may have to hire additional personnel without whom we may only be able to provide limited support for those services. This could result in customer dissatisfaction and loss. Additionally, our competitors, many of whom have significantly more personnel and greater resources, may be better able to seek and respond to opportunities than we can. 10 A substantial portion of Straight Path Spectrum’s historical revenues were derived from a limited number of customers, and the loss of those customers would have a negative effect on our revenues. In fiscal 2012 and fiscal 2011, Straight Path Spectrum’s revenues from transactions with a single customer that amounted to 10% or more of total revenues (excluding Straight Path IP Group’s revenues of $3.5 million in fiscal 2011) were as follows: Year ended July 31 (in thousands) Customer: Covad Communications Group $ $ AT&T Verizon 90 90 The loss of any of these major customers would have a material adverse effect on the Company’s results of operations and cash flows. In March and April 2012, Straight Path Spectrum closed on the sale of rights in spectrum partitioned and/or disaggregated from eight of its spectrum licenses covering metropolitan areas from its nationwide portfolio. We received cash of $6.8 million in exchange for the licenses and recorded a gain of $5.3 million on the sale of rights in licenses in fiscal 2012. We may not be successful in continuing to sell our Spectrum licenses. The extensive and continually evolving regulations to which we are subject could increase our costs and adversely affect our ability to implement our business plan successfully. The FCC, various state regulatory bodies, local zoning authorities, and other governmental entities regulate us and the operation and installation of the underlying equipment. These regulators conduct regular rulemaking proceedings and issue interpretations of existing rules that apply to us and affect our business operations, directly or indirectly.The FCC in particular imposes significant regulation on licensees of wireless spectrum with respect to how wireless spectrum is used by licensees, the nature of the services that licensees may offer and how the services may be offered, and resolution of issues of interference between spectrum bands.The adoption or modification of laws or regulations relating to our fixed wireless licenses and operations could limit or otherwise adversely affect the manner in which we currently conduct our business. Such regulatory proceedings could impose additional obligations on us or our customers, reduce the attractiveness of our service, give rights to our competitors, increase our costs, make the business plans of the carriers or other customers that purchase or may purchase our services less viable, and otherwise adversely affect our ability to implement our business plan. Interruption or failure of information technology and communications systems could impair our ability to provide services, which could damage our reputation and harm our operating results. We may experience service interruptions or system failures in the future. If we experience frequent or persistent system or network failures, our reputation and brand could be permanently harmed. We may make significant capital expenditures to increase the reliability of our systems, but these capital expenditures may not achieve the expected results. Any service disruptions may have an immediate and significant impact on our ability to attract, retain, and grow customer revenues, which would harm our business and operating results. We also depend on the continuing operation of our information technology and communications systems. Any damage to or failure of these systems could result in interruptions in service. Interruptions in service could reduce revenues and harm operating results, and our brand could be damaged if people believe the network is unreliable. These systems are also vulnerable to damage or interruption from earthquakes, terrorist attacks, riots, acts of war, floods, tornadoes, hurricanes, fires, power loss, telecommunications failures, computer viruses, computer denial of service attacks or other attempts to harm our systems, and similar events. The occurrence of a natural disaster or unanticipated problems at any network center could result in lengthy interruptions in service and adversely affect operating results. 11 If our data security measures are breached, our reputation and business may be harmed. We rely on the security of our networks to deliver our services to customers. Because techniques used to obtain unauthorized access to or to sabotage networks change frequently and may not be recognized until launched against a target, we may be unable to anticipate or implement adequate preventive measures against unauthorized access or sabotage. Consequently, unauthorized parties may overcome these security systems and obtain access to data on the network. We may incur costs associated with the unauthorized use of our networks including administrative and capital costs associated with detecting, monitoring and reducing the incidence of fraud. In addition, because we operate and control the network and the customers' network connectivity, unauthorized access or sabotage of our network could result in damage to our network and to the computers or other devices used by customers or carriers. An actual or perceived breach of network security, regardless of whether the breach is our fault, could harm public perception of the effectiveness of our security measures, adversely affect our ability to attract and retain customers, expose us to significant liability and adversely affect our business prospects. The industry in which we operate is continually evolving. Our services may become obsolete, and we may not be able to develop competitive products or services on a timely basis or at all. The wireless communications services industry is characterized by rapid technological change, competitive pricing, frequent new service introductions and evolving industry standards and regulatory requirements. The backhaul infrastructure that supports this dynamic industry must be similarly flexible and able to adapt to these changes. Our success depends on our ability to anticipate and adapt to these challenges and to offer competitive services on a timely basis. We face a number of difficulties and uncertainties associated with this reliance on technological development, such as: ● competition from service providers using other means to deliver similar or alternative services; ● competition from new service providers using more efficient, less expensive technologies, including products or services not yet invented or developed; ● customers self-provisioning their own backhaul services; ● gaining and sustaining market acceptance of the technology underlying our services; ● realizing economies of scale; ● responding successfully to advances in competing technologies in a timely and cost-effective manner; and ● existing, proposed or undeveloped technologies that may render fixed wireless backhaul and other services less profitable or obsolete. As the services offered by us and our competitors develop, wireless carriers may not accept our services as a commercially viable alternative to other means of delivering wireless backhaul and other services. Accordingly, our inability to keep pace with technological development could materially and adversely affect our business. Additional Risks Related to our FCC Licenses Our reliance upon spectrum licensed by the FCC includes additional risks. Our use of FCC-licensed spectrum imposes additional risks on our business, including: ● increases in spectrum acquisition costs; ● adverse changes to regulations governing spectrum/licensee rights; ● the risk that spectrum will not be commercially usable or free of harmful interference from licensed or unlicensed operators in our or adjacent bands; ● the risk that the government or other license holders introduce an oversupply of substantially similar spectrum into the market; ● contractual disputes with or the bankruptcy or other reorganization of the license holders, which could adversely affect control over the spectrum subject to such license; ● the risk that competitors, customers or other users may over utilize line of sight licensed spectrum and thus alter the FCC availability or allocation of such wireless spectrum in markets or geographic areas where we require it; ● change in the FCC rules regarding the licensing or use of wireless spectrum; and ● invalidation of any authorization to use all or a significant portion of the spectrum, resulting in, among other things, impairment charges related to assets recorded for such spectrum. 12 Risks Related to Straight Path IP Group We may fail to enforce our intellectual property rights. Straight Path IP Group’s patent portfolios are among the Company’s core assets.If we fail to obtain or maintain adequate protections, or are unsuccessful in enforcing our patent rights, we may not be able to either realize additional value from our patents, or prevent third parties from benefiting from those patents without benefit to the Company. Third parties may allege that any issued patents may not have priority over any patent applications of others or may not contain claims sufficiently broad to protect us against third parties with similar technologies, products or processes.In addition, the Company’s existing patents have finite lives, and the patents start to expire on September 25, 2015, although Straight Path IP may continue to enforce the patents for patent infringement that occurred before expiration.There is no guarantee that they will be adequately exploited or commercialized. The USPTO may grant a re-examination of our patents. In 2010 and 2011, certain patents in Straight Path IP Group’s portfolio successfully emerged from re-examination proceedings at the United States Patent and Trademark Office (USPTO).Nevertheless, our patents may be subject to further requests to the USPTO to reexamine our patents.Although we believe that our patents are valid, they may be deemed invalid during a re-examination.Moreover, any litigation filed after the grant of a re-examination may be subject to an order to stay the litigation while the re-examination proceeds.Therefore, while a re-examination is pending, we may be unable to enforce our patents. The USPTO may grant an inter partes review. The America Inventors Act (“AIA”) created a new procedure for challenging an issued patent at the Patent Office, the inter partes review.A petitioner challenging a patent must allege “that there is a reasonable likelihood that the petitioner would prevail with respect to at least 1 of the claims challenged in the petition.”35 U.S.C. § 314(a). On April 11, 2013, Sipnet EU S.R.O., a limited liability Czech company, filed a petition for an inter partes review at the Patent Office for certain claims of U.S. Patent 6,108,704.The petition has not been granted and Straight Path IP Group intends to oppose the grant of the petition.Although we believe that our patents are valid, they may be deemed invalid during the inter partes review.Moreover, if this or any other inter partes review is granted, any litigation related to the subject patents could potentially be subject to an order to stay the litigation while the review proceeds.Therefore, while a review is pending, we may be unable to enforce our patents. 13 Our exposure to uncontrollable outside influences, including new legislation, court rulings or actions by the USPTO, could adversely affect our licensing and enforcement business and results of operations. Our licensing and enforcement business is subject to numerousrisksfrom outside influences, including the following: New legislation, regulations or court rulings related to enforcing patents could adversely affect our business and operating results. Our operating subsidiary acquires patents with enforcement opportunities and is spending a significant amount of resources to enforce those patents.If new legislation, regulations or rules are implemented either by Congress, the USPTO or the courts that impact the patent application process, the patent enforcement process or the rights of patent holders, these changes could negatively affect our expenses and revenue. Recently, United States patent laws were amended with the enactment of the Leahy-Smith America Invents Act, or the America Invents Act, which took effect on March 16, 2013. The America Invents Act includes a number of significant changes to U.S. patent law. In general, the legislation attempts to address issues surrounding the enforceability of patents and the increase in patent litigation by, among other things, establishing new procedures for patent litigation. For example, the America Invents Act changes the way that parties may be joined in patent infringement actions, increasing the likelihood that such actions will need to be brought against individual parties allegedly infringing by their respective individual actions or activities. At this time, it is not clear what, if any, impact the America Invents Act will have on the operation of our enforcement business. However, the America Invents Act and its implementation could increase the uncertainties and costs surrounding the enforcement of our patented technologies, which could have a material adverse effect on our business and financial condition. In addition, the U.S. Department of Justice, or DOJ, has conducted reviews to evaluate the impact of patent assertion entities on industries in which those patents relate.It is possible that the findings and recommendations of the DOJ could impact the ability to effectively license and enforce patents and could increase the uncertainties and costs surrounding the enforcement of any such patented technologies. Further, new rules regarding the burden of proof in patent enforcement actions could significantly increase the cost of our enforcement actions, and new standards or limitations on liability for patent infringement could negatively impact our revenue derived from such enforcement actions. Finally, leading US politicians have recently made statements related to regulation of patent enforcement entities.Any such legislation that materially restricts our enforcement activities could have a negative impact on our ability to execute on Straight Path IP Group’s business plan, the value of our patents and our operating results. Trial judges and juries often find it difficult to understand complex patent enforcement litigation, and as a result, we may need to appeal adverse decisions by lower courts in order to successfully enforce our patents. It is difficult to predict the outcome of patent enforcement litigation at the trial level. It is often difficult for juries and trial judges to understand complex, patented technologies, and as a result, there is a higher rate of successful appeals in patent enforcement litigation than more standard business litigation. Such appeals are expensive and time consuming, resulting in increased costs and delayed revenue. Although we diligently pursue enforcement litigation, we cannot predict with significant reliability the decisions made by juries and trial courts. Federal courts are becoming more crowded, and as a result, patent enforcement litigation is taking longer. Federal trial courts that hear our patent enforcement actions also hear criminal cases. Criminal cases always take priority over patent enforcement actions. As a result, it is difficult to predict the length of time it will take to complete an enforcement action. Moreover, we believe there is a trend in increasing numbers of civil lawsuits and criminal proceedings before federal judges, and as a result, we believe that the risk of delays in our patent enforcement actions will have a greater effect on our business in the future unless this trend changes. As patent enforcement litigation becomes more prevalent, it may become more difficult for us to voluntarily license our patents. We believe that the more prevalent patent enforcement actions become, the more difficult it will be for us to voluntarily license our patents. As a result, we may need to increase the number of our patent enforcement actions to cause infringing companies to license the patent or pay damages for lost royalties. This may increase the risks associated with an investment in our company. Any litigation to protect our intellectual property or any third party claims to invalidate our patents could have a material adverse effect on our business. In the future, it may be necessary for us to commence patent litigation against third parties whom we believe require a license to our patents, as was the case in ooVoo, LLC, Vivox, Inc., and Stalker Software, Inc. We may incur significant expenses and commit significant management time with respect to such legal proceedings which may adversely affect our financial condition and results of operations. Moreover, there can be no assurance that we would be successful in any additional legal proceedings and the outcome of such litigation could be harmful to us. In addition, we may be subject to claims seeking to invalidate our patents, as typically asserted by defendants in patent litigation. If we are unsuccessful in enforcing and validating our patents and/or if third parties making claims against us seeking to invalidate our patents are successful, they may be able to obtain injunctive or other equitable relief, which effectively could block our ability to license or otherwise capitalize on our proprietary technologies. In addition, then existing licensees of our patents may no longer be obligated to pay royalties to us. Successful litigation against us resulting in a determination that our patents are not valid or enforceable, and/or that third parties do not infringe, may have a material adverse effect on us. 14 We may require additional financing in the future, which may not be available, or may not be available on favorable terms. We may need additional funds to finance our operations to make additional investments, or to acquire complementary businesses or assets.We may be unable to generate these funds from our operations.Additionally, we may experience delays in collecting judgments if defendants decide to appeal jury findings of infringement at federal district courts.Prior to the spin-off, IDT will capitalizeSPCI such that it will have$15 million in addition to the other assets of the business. Following the spin-off, SPCI will be a separate publically traded company. The availability of new technology may render our intellectual property obsolete. While we anticipate that our technology will remain relevant to internet telephonyand other applications at least through the expiration of our patents, unanticipated rapid widespread adoption of new technologies that do not infringe our patents could affect our enforcement strategy.In addition, prospective licensees may seek to develop ‘work arounds’ to our Patents for purposes of avoiding entering into a licensing agreement with Straight Path IP Group. We are subject to litigation. Our business model relies on licensing and otherwise realizing value on our communications over the Internet patent portfolio.We may enforce our patents in United States federal district courts, which hold exclusive jurisdiction to hear claims of patent infringement and other forums.We may be subject to counterclaims including but not limited to alleging that the asserted patents are not infringed, invalid, and/or unenforceable. On December 11, 2012, Straight Path IP Group filed a demand for arbitration seeking a declaration that it was entitled to terminate its former Chief Executive Officer’s employmentand that the former executive is not entitled to severance or certain equity rights under his employment agreement.On March 15, 2013, that former executive filed a response and counterclaims alleging breach of contract and seeking various forms of relief.Specifically, he is seeking certain declarations related to the termination of his employment, that he is entitled to certain payments and the vesting of options to purchase common stock representing 5% of the outstanding common stock of Straight Path IP Group, damages for unpaid compensation and severance, a sum in excess of $35 million in compensatory damages, and punitive damages in an unspecified amount.The parties have selected an arbitrator, commenced discovery, and set a case management schedule.We do not believe that the former CEO’s counterclaims have merit and are vigorously seeking to enforce our rights and defending the matter.At the current time, we cannot reasonably estimate our likely exposure in this matter. Risks Relating to the Spin-Off We may be unable to achieve some or all of the benefits that we expect to achieve from our separation from IDT. As a stand-alone, independent public company, we believe that our business will benefit from, among other things, allowing our management to design and implement corporate policies and strategies that are based solely on the characteristics of our business, to focus our financial resources wholly on our own operations and to implement and maintain a capital structure designed to meet our own specific needs. However, we may not be able to achieve some or all of the benefits expected as a result of the spin-off. Additionally, by separating from IDT, there is a risk that our company may be more susceptible to stock market fluctuations and other adverse events than we would have been were we still a part of IDT due to a reduction in market diversification. Prior to the spin-off, we have been able to take advantage of IDT’s size and purchasing power in procuring goods, technology and services, including insurance, employee benefit support and legal and audit services. As a separate, stand-alone entity, we may be unable to obtain access to financial and other resources on terms as favorable as those available to us prior to the separation. Furthermore, as a stand-alone company, we will not be able to enjoy certain benefits from IDT’s operating diversity, borrowing leverage and available capital for investments. Our operations may depend on the availability of additional financing and, after the spin-off, we will not be able to obtain financing from IDT. We have also historically relied on IDT and certain of its affiliates for services and support. Our ability to find and respond to opportunities to deliver our services in a cost-effective manner may be limited by the number of personnel we employ and our lack of capital and other operational resources. Even if we are able to identify customers to whom we can provide services, we may have to hire additional personnel without whom we may only be able to provide limited support for those services. This could result in customer dissatisfaction and loss. 15 Following the spin-off, we expect to have sufficient liquidity to support the development of our business for the medium term. In the future, however, we may require additional financing for capital requirements and growth initiatives. After the spin-off, IDT will not provide funds to us.Accordingly, we will depend on our ability to generate cash flows from operations, namely the realization of value from our intellectual property, proceeds from the marketing and leasing of the spectrum and to borrow funds and issue securities in the capital markets to maintain and expand our business. We may need to incur debt on terms and at interest rates that may not be as favorable as those historically enjoyed by IDT. If additional financing is not available when required or is not available on acceptable terms, we may be unable to fund our expansion, successfully promote our business, develop or enhance our products and services, take advantage of business opportunities or respond to competitive pressures, any of which could have a material adverse effect on our products and business, financial condition and results of operations. If the spin-off were to fail to qualify as a reorganization for U.S. federal income tax purposes under Sections 368(a)(1)(D) and 355 of the Internal Revenue Code of 1986, our stockholders and/or IDT might be subject to significant tax liability. If the spin-off fails to qualify for tax-free treatment, IDT would be treated as if it had sold the common stock of our company for its fair market value, resulting in a taxable gain to the extent of the excess of such fair market value over its tax basis in our stock. In general, our initial public stockholders would be treated as if they had received a taxable distribution equal to the fair market value of our common stock that was distributed to them. For additional information, see “Material U.S. Federal Income Tax Consequences of the Spin-Off” beginning on page 23. Our historical and pro forma financial information may not be indicative of our future results as an independent company. The historical and pro forma financial information we have included in this information statement may not reflect what our results of operations, financial position and cash flows would have been had we been an independent company during the periods presented or be indicative of what our results of operations, financial position and cash flows may be in the future when we are an independent company. Our pro forma information should not be assumed to be indicative of what our results of operations, cash flows or financial condition actually would have been as a stand-alone public company nor to be a reliable indicator of what our results of operations, cash flows and financial condition actually may be in the future. There can be no assurance that the FCC will approve or accept our new ownership resulting from the spin-off. Because we hold spectrum licenses, the FCC must approve our new ownership prior to the spin-off.The FCC’s rules contemplate that applications to transfer ownership of licenses will be processed using either “General Approval Procedures” or “Immediate Approval Procedures” (“IAP”).We believe we will meet all applicable criteria for our application to be approved under IAP, which provides for an expedited review and response.Although we anticipate a favorable response by the FCC, there can be no assurance that other parties will not object or that the FCC will in fact approve our new ownership. 16 Risk Factors Generally Relating to Us and Our Common Stock The reporting requirements associated with our being a public company could subject us to significant expenses. As a result of the spin-off, we will become a public reporting company and will be required to file with the Securities and Exchange Commission reports required by the Securities Exchange Act of 1933.Specifically, among other requirements, we will need to file quarterly reports on Form 10-Q, annual reports on Form 10-K and under some circumstances, current reports on Form 8-K, in accordance with strict timelines.We will also be required to file annual proxy materials.In addition, as part of those filings, we will be required to provide annual audited financial statements.Also, we will need to establish an internal audit function. We anticipate that compliance with such requirements will significantly increase our legal and accounting costs and will demand significant attention from management.The resources and time required to comply with rules applicable to public companies could divert financial and human resources from focusing on our business, and we can provide no assurance that the benefits of our being public outweigh the disadvantages and costs associated with compliance.We currently anticipate our total costs to increase by approximately $750,000 to $1.0 million a year as a result of being a public reporting company. Several of the costs included in this estimated range are preliminary, subject to negotiation, and may vary from the estimates when finalized. There may not be an active trading market for shares of our Class B common stock and stockholders may find it difficult to transfer our securities. Prior to the spin-off, there is no public trading market for shares of our common stock. We intend to apply to have our Class B common stock traded on the NYSE MKT and to satisfy all the requirements for that listing. However, our Class B common stock may not be approved for listing on the NYSE MKT or any other national securities exchange. We cannot predict the extent to which investor interest in us will lead to the development of an active trading market in our common stock or how liquid such a market might become. It is possible that, if our Class B common stock is eventually listed on the NYSE MKT an active trading market will not develop or continue, and there can be no assurance as to the price at which our Class B common stock will trade. The initial share price of our Class B common stock may not be indicative of prices that will prevail in any future trading market. In addition, because of the significant changes that will take place as a result of the spin-off, the trading market for our Class B common stock and IDT’s Class B common stock after the spin-off may be significantly different from that for IDT’s Class B common stock prior to the spin-off. We cannot predict the price range or volatility of our Class B common stock after it is listed, and sales of a substantial number of shares of our Class B common stock may adversely affect the market price of our Class B common stock. Investors may suffer dilution. We may engage in equity financing to fund our future operations and growth.If we raise additional funds by issuing equity securities, stockholders may experience significant dilution of their ownership interest (both with respect to the percentage of total securities held, and with respect to the book value of their securities) and such securities may have rights senior to those of the holders of our common stock. We are controlled by our principal stockholder, which limits the ability of other stockholders to affect the management of the Company. Howard Jonas has undertaken that all of the SPCI Class A Common Stock and Class B Common Stock to be distributed in the spin-off that would be beneficially owned by him will be placed in trust with an independent trustee.Howard Jonas will retain the economic benefit of the shares to be placed in trust, but will have no voting or dispositive power or control with respect to such shares.The trustee will, following the spin-off, have voting power or control over 2,195,419 shares of our common stock (which includes 787,163 shares of our Class A common stock and 1,408,256 shares of our Class B common stock) and representing approximately 74.7% of the combined voting power ofIDT's outstanding common stock, as of April 30, 2013. The trustee will be able to control matters requiring approval by our stockholders, including the approval of significant corporate matters, such as any merger, consolidation or sale of all or substantially all of our assets. As a result, the ability of any of our other stockholders to influence our management will be limited. 17 We intend to exercise our option for the “controlled company” exemption under NYSE MKT rules with respect to our Nominating Committee. Following the spin-off, we will be a “controlled company” as defined in section 801(a) of the NYSE MKT Company Guide because more than 50% of the combined voting power of all of our outstanding common stock will be beneficially owned by a single stockholder. As a “controlled company,” we will be exempt from certain NYSE MKT rules requiring a board of directors with a majority of independent members, a compensation committee composed entirely of independent directors and a nominating committee composed entirely of independent directors. These independence standards are intended to ensure that directors who meet those standards are free of any conflicting interest that could influence their actions as directors. We intend to apply this “controlled company” exemption for our corporate governance practices only with respect to the independence requirements of our Nominating Committee. Accordingly, with respect to our Nominating Committee you will not have the same protections afforded to stockholders of companies that are subject to all of the corporate governance requirements of the NYSE MKT, and if we were to apply the controlled company exemption to other independence requirements, you would not have the protection afforded by those requirements either. We have limited resources and could find it difficult to raise additional capital. As a result of the spin-off, we will be independent from IDT.We have no operating history as an independent company, and no current sources of financing. Any financing formerly provided to any of our businesses by IDT will no longer be available. We may need to raise additional capital in order for stockholders to realize increased value on our securities. Given the current global economy, there can be no assurance that we will be able to obtain the necessary funding on commercially reasonable terms in a timely fashion. Failure to receive the funding could have a material adverse effect on our business, prospects, and financial condition. SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS This information statement and other materials filed or to be filed by us and IDT, as well as information in oral statements or other written statements made or to be made by us and IDT, contain statements, including in this document under the captions “Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” that are, or may be considered to be, forward-looking statements. All statements that are not historical facts, including statements about our beliefs or expectations, are forward-looking statements. You can identify these forward-looking statements by the use of forward-looking words such as “outlook,” “believes,” “expects,” “potential,” “continues,” “may,” “will,” “should,” “seeks,” “approximately,” “predicts,” “intends,” “plans,” “estimates,” “anticipates,” “foresees” or the negative version of those words or other comparable words and phrases. Any forward-looking statements contained in this information statement are based upon our historical performance and on current plans, estimates and expectations. The inclusion of this forward-looking information should not be regarded as a representation by us or any other person that the future plans, estimates or expectations contemplated by us will be achieved. We believe that the factors that could cause our actual results to differ materially include but are not limited to the factors we describe in this information statement, including under “Risk Factors,” “The Spin-off” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The following list represents some, but not necessarily all, of the factors that could cause actual results to differ from historical results or those anticipated or predicted by these forward-looking statements: ● Fluctuations in our financial results; ● Changes in demand for our licenses or the prevalence of communications over the Internet use; ● Acts of terrorism or war; ● The availability of competing intellectual property at lower prices; ● Difficulty in developing, preserving and protecting our intellectual property; ● Adequacy of our internal controls; 18 ● Loss of key management and other personnel; ● Our ability to comply with laws governing our operations and industries; ● Increases in tax liabilities; ● Difficulty in implementing our business strategies; ● Availability and access to financial and other resources; ● Failure to qualify as a tax-free reorganization; and ● Our ability to obtain financing; These factors should not be construed as exhaustive and should be read in conjunction with the other cautionary statements that are included in this information statement. If one or more of these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results may vary materially from what we projected. Consequently, actual events and results may vary significantly from those included in or contemplated or implied by our forward-looking statements. The forward-looking statements included in this information statement are made only as of the date of this information statement, and we undertake no obligation to publicly update or review any forward-looking statement made by us or on our behalf, whether as a result of new information, future developments, subsequent events or circumstances or otherwise. THE SPIN-OFF After a strategic review of IDT’s portfolio, IDT determined that separating SPCI’s businesses from its other operations would best facilitate utilization of certain of its intangible assets under their own management focus and long-term growth plans and allow SPCI to create more long-term value than to continue to have those assets owned by IDT.In addition, by separating from the remaining IDT businesses, the separate entities may avoid exposure to the risks associated with the other company’s businesses. The transaction is intended to be in the form of a tax-free distribution to IDT’s stockholders. IDT’s Board of Directors will establish a record date of [], 2013 and will establish a payment date for the spin-off shortly before the completion of the distribution.You should consult your own tax advisor concerning the tax impact of the spin-off on you. Reasons for the Spin-Off IDT’s Board of Directors believes that the spin-off will separate certain business units whose needs and focuses are better served by together becoming part of a separate entity.The businesses that will be owned by an independent SPCI comprise the key intangible assets included in IDT’s holdings that are not directly required for the operations of its other businesses.The spectrum and intellectual property licensing and enforcement businesses are focused on monetizing intangible assets and thus have similarities in the approaches to realizing value from those assets that are distinct from other business units that utilize other assets or business plans.SPCI will be in the business of leasing and sub-licensing a national portfolio of wireless spectrum licenses and licensing intellectual property. Management believes that separating the SPCI businesses from the remaining IDT businesses will allow management of each of IDT and SPCI to design and implement corporate strategies and policies that are based solely on the business characteristics of that company and its other affiliated companies and its business units, maintain a sharper focus on core business and growth opportunities, and concentrate their financial resources wholly on their own operations. The companies will be able to reinvest the proceeds from their operations into their businesses, find other ways to deploy those resources or distribute value to that company’s shareholders. 19 Historically, despite several alternate attempts, IDT was not successful in developing a business to fully realize the value of the nationwide portfolio of spectrum licenses it acquired in 2001.Management believes that a smaller entity with fewer diverse business interests and a focus on the exploitation of intangible assets will be better able to adapt its plans and market the spectrum portfolio for the needs of the communications industry in real time.The needs of that industry are constantly changing, and the ways that Straight Path Spectrum’s assets can be deployed to meet those needs must adapt quickly to address the right market at the right time.Management believes that this will be better accomplished as part of an independent SPCI and not as a subsidiary of IDT.Because of the need to have management with full authority to make decisions and deploy resources is essential to the full realization of the value of the license portfolio, this was not practicable in a non-taxable transaction that did not result in a full separation from IDT. In addition, IDT and SPCI also believe that management of SPCI may better be able to enhance the value of SPCI IP Group’s assets under the proposed structure more so than was possible as part of IDT or as a standalone entity, due to (i) synergies of having an entity focused on generating value from intangible assets, and (ii) isolation of SPCI’s licensing business and the patents from IDT’s operations.Accordingly, isolation of the patents and the licensing business may not be able to be achieved practically or inexpensively through another non-taxable transaction that does not involve the spin-off. IDT initially announced its intent to spin-off Straight Path IP Group (formerly named Innovative Communications Technologies Inc.) in March 2011.In June 2011, IDT announced that it had determined not to proceed with the previously announced spin-off, declaring that it was continuing to explore options for maximizing potential returns from the Straight Path IP Group assets and business. On July 19, 2012, IDT announced its then current intention to spin-off the Straight Path IP Group to its stockholders. IDT continued to evaluate the potential spin-off of Straight Path IP Group to its stockholders, along with other alternatives for the business, as Straight Path IP Group continued the efforts that it began in the second quarter of fiscal 2012 to enforce its rights against third parties that it believes are infringing upon its intellectual property. Outside of IDT, the intellectual property enforcement industry has undergone substantial change and growth.High profile and other entities have undertaken various efforts to separate their patent portfolios from their core business operations, and seek to have them enforced under independent management and control.This growth reduces the concerns expressed in the prior announcements related to enforcement by an independent SPCI. Straight Path IP Group had explored various options for transferring its assets to a third party but concluded that the value to be realized by its and IDT’s stockholders would likely be less than a direct enforcement effort where those stockholders would retain all the equity value from the effort. In March 2013, the IDT Board determined that a spin-off of Straight Path Spectrum and Straight Path IP Group, presented an opportunity to realize synergies from the overlap of the nature and approach to generate value from those businesses and eliminate restrictions on those efforts that resulted from being part of IDT, and authorized the spin-off of SPCI in its current form.The determination is based on the belief that it is the plan with the greatest likelihood of realizing the greatest value to the IDT shareholders. On May 2, 2013, the IDT Board gave its final approval for the spin-off in the form described in this information statement. IDT’s Board of Directors weighed the reasons for the spin-off and the other benefits it is expected to bring against the negative impacts thereof, including the one-time costs of effecting the spin-off, the increased costs of maintaining IDT and SPCI as separate public companies, the possibility of reduced liquidity in the market for the SPCI common stock as a smaller company or because ofthe absence of a listing for the SPCI equity on an established market and the disruption on operations caused by the separation.The Board concluded that the reasons and benefits outweighed the negative impacts and elected to proceed with the spin-off. 20 Other Benefits of the Spin-Off The Board of Directors of IDT considered the following potential benefits in making the determination to effect the spin-off: ● Reduce internal competition for capital. Instead of having limited access to resources, we will now be able to invest our resources and cash flow exclusively into our businesses. In addition, we will have direct access to the public capital markets to allow us to seek to finance our operations and growth without having to compete with IDT’s other businesses with respect to financing. As an independent entity, we will be in a position to pursue strategies our Board of Directors and management believe will create long-term stockholder value, including organic and acquisition growth opportunities, provided we continue to have access to capital. ● Provide both companies heightened strategic flexibility to form strategic business alliances in their target markets, unencumbered by considerations of the potential impact on the other business. ● Create our common equity shares, including options and restricted shares, in order to provide the appropriate incentive mechanisms to motivate and reward our management and employees. The common stock of the independent, publicly-traded SPCI will have a value that reflects the efforts and performance of our management and employees. As a result, we will be able to develop better incentive programs to attract and retain key employees through the use of stock-based and performance-based incentive plans that more directly link their compensation with our financial performance. These programs will be designed to more directly reward employees based on our performance. ● Allow us to effect future acquisitions utilizing our common stock for all or part of the consideration and to issue a security more directly tied to the performance of our business. ● Increase transparency and clarity into the different businesses of IDT and us. The investment community will be better able to evaluate the merits and future prospects of each company. This will enhance the likelihood that each company will receive an appropriate market valuation. Neither we nor IDT can assure you that, following the spin-off, any of these benefits will be realized to the extent anticipated or at all. For a description of the factors that might impact our ability to achieve these benefits, see “Risk Factors.” Negative Factors In evaluating the spin-off, the IDT’s Board of Directors also considered a number of other factors that may have weighed against proceeding, including: ● The one-time costs of the spin-off, and the ongoing costs of having us operate as an independent public company, including legal, auditing and other costs of compliance with laws and regulations applicable to public companies, that are estimated to be between $750,000 and $1.0 million annually; ● Our capital structure and the need to replicate that structure in SPCI; ● The possibility that disruptions in normal business may result, including as we are compelled to independently perform functions that previously were provided by IDT; and ● The risk that the combined trading prices of our common stock and IDT common stock after the distribution may be lower than the trading price of IDT common stock before the distribution. 21 IDT’s Board of Directors concluded, however, that the potential long-term benefits of the spin-off outweigh these factors, and that separating us from IDT in the form of a tax-free distribution is appropriate and advisable. Manner of Effecting the Spin-Off The general terms and conditions relating to the spin-off are set forth in the Separation and Distribution Agreement between us and IDT. The spin-off will be effective at 11:59 p.m., New York City time on the distribution date, which will be on or about , 2013. As a result of the spin-off, each IDT stockholder will receive one share of our Class A common stock for every two shares of IDT Class A common stock and one share of our Class B common stock for every two shares of IDT Class B common stock held as of the record date. The distribution agent will first convert shares of our Class A common stock into Class B common stock and then aggregate fractional shares of our Class B common stock into whole shares, sell the respective whole shares in the open market at prevailing market prices and distribute the aggregate net cash proceeds of the respective sales pro rata to each holder of our Class A common stock and Class B common stock, respectively, who otherwise would have been entitled to receive a fractional share in the distribution.Recipients of cash in lieu of fractional shares will not be entitled to any interest on the amounts of payment made in lieu of fractional shares. The receipt of cash in lieu of fractional shares generally will be taxable to the recipient stockholders as described in “Material U.S. Federal Income Tax Consequences of the Spin-Off” beginning on page 23. In order to be entitled to receive shares of our common stock in the spin-off, IDT stockholders must be stockholders as of the record date. The distribution of unrestricted shares of our Class B common stock will be paid in book-entry form and physical stock certificates will be issued only to holders of our Class A common stock and, upon request, to holders of our Class B common stock. Each share of our Class A common stock and Class B common stock that is distributed will be validly issued, fully paid and non-assessable and free of preemptive rights. See “Description of Our Capital Stock” beginning on page 62. IDT stockholders will not be required to pay for shares of our Class A common stock and Class B common stock received in the spin-off or to surrender or exchange shares of IDT Class A common stock and/or Class B common stock in order to receive our common stock or to take any other action in connection with the spin-off. No vote of IDT stockholders is required or sought in connection with the spin-off, and IDT stockholders will have no appraisal rights in connection with the spin-off. If any stockholder of IDT on the record date sells shares of IDT common stock after the record date but on or before the spin-off date, the buyer of those shares, and not the seller, will become entitled to receive the shares of our common stock issuable in respect of the shares sold. See “Trading Between the Record Date and Spin-Off Date” below for more information. Trading Between the Record Date and Distribution Date Beginning on or shortly before the record date and continuing up to and including through the distribution date, we expect that there will be two markets in IDT Class B common stock: a “regular-way” market and an “ex-distribution” market. Shares of IDT Class B common stock that trade on the regular-way market will trade with an entitlement to receive shares of SPCI Class B common stock distributed pursuant to the distribution. Shares that trade on the ex-distribution market will trade without an entitlement to receive shares of SPCI Class B common stock distributed pursuant to the distribution. Therefore, if you sell shares of IDT Class B common stock in the “regular-way” market after the close of business on the record date and up to and including through the distribution date, you will be selling your right to receive shares of SPCI Class B common stock in the distribution. If you own shares of IDT Class B common stock at the close of business on the record date and sell those shares on the “ex-distribution” market, up to and including through the distribution date, you will still receive the shares of SPCI Class B common stock that you would be entitled to receive pursuant to your ownership of the shares of IDT Class B common stock. 22 Furthermore, beginning on or shortly before the record date and continuing up to and including through the distribution date, we expect that there will be a “when-issued” market in our Class B common stock. “When-issued” trading refers to a sale or purchase made conditionally because the security has been authorized but not yet issued. The “when-issued” trading market will be a market for shares of SPCI Class B common stock that will be distributed to IDT stockholders on the distribution date. If you owned shares of IDT Class B common stock at the close of business on the record date, you would be entitled to shares of our common stock distributed pursuant to the distribution. You may trade this entitlement to shares of SPCI Class B common stock, without trading the shares of IDT Class B common stock you own, on the “when-issued” market. On the first trading day following the distribution date, “when-issued” trading with respect to SPCI Class B common stock will end and “regular-way” trading will begin. However, neither method of trading will occur on the NYSE MKT unless our Class B common stock has received prior approval for listing. Results of the Spin-Off After the spin-off, we will be a separately traded, public company. Immediately following the spin-off, we expect to have approximately 6 record holders of our Class A common stock and 108 record holders of shares of our Class B common stock based on the number of beneficial and record holders, respectively, of shares of IDT Class A common stock and Class B common stock on [], 2013. These numbers do not include the number of persons whose shares are in nominee or in “street name” accounts through brokers. The actual number of shares to be distributed will be determined on the record date and will reflect any exercise of IDT stock options between the date the Board of Directors of IDT declares the distribution for the spin-off and the record date for the spin-off. We and IDT will be parties to a number of agreements that govern the spin-off and the future relationship between the two companies. For a more detailed description of these agreements, please see “Our Relationship with IDT After the Spin-” beginning on page 59. Treatment of Stock Options in the Spin-Off In the spin-off, the exercise price of each outstanding option to purchase IDT Class B common stock will be proportionately reduced based on the relative trading prices of IDT and SPCI following the spin-off. Further, each option holder will share ratably in a pool of options to purchase 35,173 shares of SPCI Class B common stock (based on options to purchase 70,345 shares of IDT Class B common stock) with an exercise price equal to the closing price of SPCI on the first trading day following the consummation of the spin-off and an expiration date equal to the later of (i) the expiration of the IDT option held by such option holder and (ii) a date on or about the first anniversary of the spin-off when SPCI insiders will be free to trade in shares of SPCI under SPCI’s to be adopted insider trading policy. Interest of SPCI Officers and Directors The interest of our officers and board of directors in the spin-off is reflected in their stock ownership as set forth in the Security Ownership and Certain Beneficial Owners and Management table as certain of them will be receiving shares of our common stock as a result of the distribution. Howard Jonas has undertaken that all of the SPCI Class A Common Stock and Class B Common Stock to be distributed in the Spin-Off that would be beneficially owned by him will be placed in trust with an independent trustee.Accordingly, Howard Jonas will disclaim beneficial ownership of those shares.As a result, Mr. Jonas will not retain voting or dispositive control over any shares of SPCI common stock and will not control SPCI or the outcome of any matters submitted to the stockholders of SPCI. Material U.S. Federal Income Tax Consequences of the Spin-Off The following is a summary of the material U.S. federal income tax consequences to IDT, the holders of IDT Class A common stock and Class B common stock, us and the holders of our common stock after the spin-off as of the date hereof. This summary does not discuss all tax considerations that may be relevant to stockholders in light of their particular circumstances, nor does it address the consequences to stockholders subject to special treatment under the U.S. federal income tax laws, such as stockholders subject to the alternative minimum tax, tax-exempt entities, non-resident alien individuals, foreign entities, foreign trusts and estates and beneficiaries thereof, stockholders who acquire shares as compensation for services (including holders of IDT restricted stock who did not make a Section 83(b) election), banks, insurance companies, other financial institutions, traders in securities that use mark-to-market accounting, and dealers in securities or commodities. In addition, this summary does not address any state, local or foreign tax consequences. This summary is based upon provisions of the Internal Revenue Code of 1986 (the “Code”), Treasury Regulations promulgated thereunder, pertinent judicial authorities, rulings of the Internal Revenue Service and such other relevant authorities, in effect on the date hereof. Those authorities may be changed, perhaps retroactively, so as to result in U.S. federal income tax consequences different from those summarized below. 23 This summary is limited to holders of shares of IDT common stock that are U.S. Holders, as defined immediately below. A U.S. Holder is a beneficial owner of IDT common stock that is, for U.S. federal income tax purposes: ●an individual who is a citizen or a resident of the United States; ●a corporation, or other entity taxable as a corporation for U.S. federal income tax purposes, created or organized under the laws of the United States or any state thereof or the District of Columbia; ●an estate, the income of which is subject to U.S. federal income taxation regardless of its source; or ●a trust, if (i) a court within the United States is able to exercise primary jurisdiction over its administration and one or more United States persons have the authority to control all of its substantial decisions or (ii) in the case of a trust that was treated as a domestic trust under the law in effect before 1997, a valid election is in place under applicable Treasury Regulations. This summary does not address the U.S. federal income tax consequences to IDT stockholders who do not hold shares of IDT common stock as a capital asset. Moreover, this summary does not address any state, local or foreign tax consequences or any estate, gift or other non-income tax consequences. If a partnership (or any other entity treated as a partnership for U.S. federal income tax purposes) holds shares of IDT common stock, the tax treatment of a partner in that partnership will generally depend on the status of the partner and the activities of the partnership. Such a partner or partnership should consult its own tax advisor as to the tax consequences of the distribution. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR WITH RESPECT TO THE U.S. FEDERAL, STATE AND LOCAL AND NON-U.S. TAX CONSEQUENCES OF THE DISTRIBUTION. THIS SUMMARY IS NOT INTENDED TO BE, NOR SHOULD IT BE CONSTRUED TO BE, LEGAL OR TAX ADVICE TO ANY PARTICULAR INVESTOR IDT expects to receive a legal opinion from Pryor Cashman LLP as to the U.S. federal income tax treatment of the distribution.The legal opinion will provide that the distribution should qualify as a transaction described in Section 368(a)(1)(D) of the Code and Section 355(a) of the Code.An opinion of independent tax attorneys is not binding on the IRS or the courts. In addition there is no direct authority on point with respect to some of the conclusions in the opinion and therefore the IRS or the courts may disagree with these conclusions. The opinion will be based on, among other things, current tax law and assumptions and representations as to factual matters made by IDT, which if incorrect in certain material respects, would jeopardize the conclusions reached in an opinion. Neither we nor IDT are currently aware of any facts or circumstances that would cause these assumptions and representations to be untrue or incorrect in any material respect or that would jeopardize the conclusions reached by Pryor Cashman LLP in the opinion. Assuming the distribution qualifies under Section 355 of the Code, for U.S. federal income tax purposes, we believe that: ●no gain or loss will be recognized by IDT or us as a result of the distribution; ●no gain or loss will be recognized by, or be includible in the income of, a holder of IDT common stock, solely as a result of the receipt of our common stock in the distribution; 24 ●the aggregate tax basis of the shares of IDT common stock and our common stock in the hands of IDT stockholders immediately after the distribution will be the same as the aggregate tax basis of the shares of IDT common stock held by the holder immediately before the distribution, allocated between the shares of IDT common stock and our common stock in proportion to their relative fair market values immediately following the distribution; and ●the holding period with respect to our common stock received by IDT stockholders will include the holding period of their shares of IDT common stock, provided that such shares of IDT common stock are held as a capital asset immediately following the distribution. If, notwithstanding the conclusions included in the opinion, it is ultimately determined that the distribution does not qualify as tax-free for IDT for U.S. federal income tax purposes, then IDT would recognize gain in an amount equal to the excess of the fair market value of our common stock distributed to IDT stockholders over IDT's tax basis in such shares. In addition, if the distribution were not to qualify as tax-free for IDT's stockholders for U.S. federal income tax purposes, each IDT stockholder that is subject to U.S. federal income tax and who receives our common stock in the distribution could be treated as receiving a distribution in an amount equal to the fair market value of our common stock that was distributed to the stockholder, which generally would be taxed as a dividend to the extent of the stockholder’s pro rata share of IDT's current and accumulated earnings and profits and then treated as a non-taxable return of capital to the extent of the stockholder’s basis in the IDT stock and finally as capital gain from the sale or exchange of IDT stock. Even if the distribution otherwise qualifies for tax-free treatment under Section 355 of the Code, it may result in corporate level taxable gain to IDT under Section 355(e) of the Code if 50% or more, by vote or value, of our stock or IDT’s stock is acquired or issued as part of a plan or series of related transactions that includes the distribution. For this purpose, any acquisitions or issuances of IDT's stock within two years before the distribution, and any acquisitions or issuances of our stock or IDT's stock within two years after the distribution may be presumed to be part of such a plan, although we or IDT may be able to rebut that presumption. We are not aware of any acquisitions or issuances of IDT’s stock within the two years before the distribution that would be considered to occur as part of a plan or series of related transactions that includes the distribution. If an acquisition or issuance of our stock or IDT’s stock triggers the application of Section 355(e) of the Code, IDT would recognize taxable gain as described above and such gain would be subject to U.S. federal income tax. A merger, recapitalization or acquisition, or issuance or redemption of our common stock after the spin-off, in some circumstances, could be counted toward the 50% change of ownership threshold. As a result, we may be unable to engage in strategic or capital raising transactions that stockholders might consider favorable, or to structure potential transactions in the manner most favorable to us. If you receive cash in lieu of a fractional share of our common stock, you will be treated as though you first received a distribution of the fractional share in the spin-off and then sold it for the amount of such cash. You will recognize capital gain or loss, provided that the fractional share is considered to be held as a capital asset, measured by the difference between the cash you receive for such fractional share and your tax basis in that fractional share, as determined above. If you are a “significant distributee” with respect to the spin-off, you are required to attach a statement to your federal income tax return for the year in which the spin-off occurs setting forth our name and IRS employer identification number, IDT’s name and IRS employer identification number, the date of the spin-off, and the fair market value of the shares of our common stock that you receive in the spin-off. Upon request, IDT will provide the information necessary to comply with this reporting requirement to each stockholder of record as of the record date. You are a “significant distributee” with respect to the spin-off if you own at least 5% of the outstanding shares of IDT common stock immediately before the spin-off. You should consult your own tax advisor concerning the application of this reporting requirement in light of your particular circumstances. 25 Certain State Income Tax Matters The above discussion does not address any tax consequences of the spin-off other than the material U.S. federal income tax consequences set forth above.IDT stockholders are encouraged to consult their tax advisor concerning all possible state income tax consequences of the spin-off. Listing and Trading of common Stock There is currently no public market for our common stock. Upon satisfaction of all necessary initial listing requirements, we intend to apply to have our Class B common stock traded on NYSE MKT and expect to list under the ticker symbol “STRP”. We anticipate that trading of our Class B common stock will commence on a when-issued basis on or shortly before the record date. When-issued trading refers to a sale or purchase made conditionally because the security has been authorized but not yet issued. On the first trading day following the distribution date, when-issued trading with respect to our Class B common stock will end and regular way trading will begin. Regular way trading refers to trading after a security has been issued and typically involves a transaction that settles on the third full business day following the date of the transaction. However, neither method of trading will occur on the NYSE MKT unless our Class B common stock has received prior approval for listing. We cannot predict what the trading price for our Class B common stock will be before or after the distribution date.We also cannot predict any change that may occur in the trading price of IDT Class B common stock as a result of the spin-off. Until our Class B common stock is fully distributed and an orderly market develops, the prices at which it trades may fluctuate significantly and may be lower or higher than the price that would be expected for a fully distributed issue. See “Risk FactorsRisk Factors Generally Relating to Us and Our Common Stock.” The shares of our Class B common stock distributed to IDT stockholders will be freely transferable except for shares received by persons who may be deemed to be our “affiliates” under the Securities Act of 1933, as amended (the “Securities Act”). Persons that may be considered affiliates of us after the spin-off generally include individuals or entities that control, are controlled by or are under common control with us. This may include some or all of our officers and directors as well as our principal stockholders. Persons that are our affiliates will be permitted to sell their shares only pursuant to an effective registration statement under the Securities Act or an exemption from the registration requirements of the Securities Act, such as the exemptions afforded by Section 4(1) of the Securities Act or Rule 144 thereunder. Following the spin-off, the number of shares of each of our Class A common stock and Class B common stock, other than Class B common stock that will be freely transferable, that could be sold pursuant to Securities Act Rule 144 or that we have agreed to register under the Securities Act for sale by resale is 314,865 and 4,255,261 respectively. We do not intend to list or quote our Class A common stock on any exchange or trading system. Spin-off Conditions and Termination We expect that the spin-off will be effective on the distribution date, on or about , 2013 (the “distribution date”), provided that: ● our registration statement on Form 10, of which this information statement is a part, shall have become effective under the Exchange Act and no stop order relating to the registration statement is in effect; and ● no action, proceeding or investigation shall have been instituted or threatened before any court or administrative body to restrain, enjoin or otherwise prevent the consummation of the spin-off, and no restraining order or injunction issued by any court of competent jurisdiction shall be in effect restraining the consummation of the spin-off; and ● our receipt of a favorable opinion from Pryor Cashman LLP as to the spin-off’s tax-free status. 26 The fulfillment of the foregoing conditions will not create any obligation on IDT’s part to effect the spin-off, and the Board of Directors of IDT has reserved the right to amend, modify or abandon the spin-off and the related transactions at any time prior to the distribution date. The Board of Directors of IDT may also waive any of these conditions. In addition, IDT has the right not to complete the spin-off and related transactions if, at any time, IDT’s Board of Directors determines, in its sole discretion, that the distribution is not in the best interests of IDT and its stockholders or that business conditions are such that it is not advisable to spin-off our business. Reason for Furnishing this Information Statement This information statement is being furnished solely to provide information to IDT stockholders who will receive shares of our common stock in the spin-off. It is not and is not to be construed as an inducement or encouragement to buy or sell any securities. We believe that the information contained in this information statement is accurate as of the date set forth on the cover. Changes may occur after that date and neither we nor IDT undertakes any obligation to update the information except in the normal course of our respective public disclosure obligations. DIVIDEND POLICY We do not anticipate paying dividends on our common stock until we achieve sustainable profitability (after satisfying all of our operational needs, including payments to the former CEO of Straight Path Spectrum) and retain certain minimum cash reserves.Following that time, it is our intention to distribute not less than 50% of our consolidated positive net earnings available for distribution to our stockholders.Distributions will be subject to the need to retain earnings for investment in growth opportunities or the acquisition of complementary assets.The nature of our operations is that, in the short term until our licensing, leasing, sale of rights in licenses and enforcement programs become more firmly established, we do not anticipate generating meaningful cash flows.The payment of dividends in any specific period will be at the sole discretion of our Board of Directors. UNAUDITED PRO FORMA COMBINED FINANCIAL DATA The unaudited pro forma combined financial data reported below consist of an unaudited pro forma combined balance sheet as of April 30, 2013 and unaudited pro forma combined statements of operations for the nine months ended April 30, 2013 and for the fiscal year ended July 31, 2012. The unaudited pro forma combined financial data reported below should be read in conjunction with our “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our audited combined financial statements as of July 31, 2012 and 2011 and for the fiscal years then ended and the notes thereto, and the unaudited interim combined financial statements as of April 30, 2013 and for the nine months ended April 30, 2013 and 2012 and the notes thereto, all of which are included elsewhere in this Information Statement. Our unaudited pro forma combined financial data were prepared on the same basis as our audited combined financial statements and, in the opinion of management, include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly our financial position and results of operations for these periods. The pro forma combined balance sheet adjustments assume that our spin-off from IDT occurred as of April 30, 2013. The pro forma adjustments to the combined statements of operations for the nine months ended April 30, 2013 and for the year ended July 31, 2012 assume that the spin-off occurred as of August 1, 2011. The following unaudited pro forma combined financial statements reflect IDT’s transfer to us of all of its assets and liabilities related to SPCI, the contribution by IDT prior to the spin-off of an amount of cash so that Straight Path Communications has $15 million in cash at the time of the spin-off, and the distribution by IDT to its stockholders of approximately 0.8 million shares of Straight Path Communications Class A common stock (based on 1.6 million shares of IDT Class A common stock that were expected to be outstanding on the record date) and approximately 10.6 million shares of Straight Path Communications Class B common stock (based on 21.3 million shares of IDT Class B common stock that were expected to be outstanding on the record date).In the distribution, each IDT stockholder will receive one share of Straight Path Communications Class A common stock for every two shares of IDT Class A common stock and one share of Straight Path Communications Class B common stock for every two shares of IDT Class B common stock held on the record date for the spin-off. 27 The unaudited pro forma financial statements assume that the charges for the services that IDT will provide to us will be similar to those currently being charged via inter-company billings. Accordingly, the pro forma financial statements assume that future service agreements will not result in a significantly different impact on our results of operations as compared to periods preceding the spin-off. In addition, the service agreements between IDT and us will include additional services to be provided, on an interim basis, as a separate publicly-traded company. Such services will include assistance with internal audit, periodic reports required to be filed with the SEC, as well as maintaining minutes, books and records of meetings of the Board of Directors and its committees. Charges for these additional services were not included in the historical combined financial statements or in the pro forma adjustments since they were not applicable for periods that we were not a separate public company. The additional costs (including for services to be provided by IDT and others) related to being a publicly-traded company and being separated from IDT, are currently estimated to be between $750,000 and $1.0 million annually. Several of the costs included in this estimated range are preliminary, subject to negotiation, and may vary from the estimates when finalized. The unaudited pro forma combined balance sheet and unaudited combined statements of operations included in this Information Statement have been derived from our audited and unaudited combined financial statements included elsewhere in this Information Statement and do not purport to represent what our financial position, results of operations or cash flows actually would have been had the spin-off occurred on the dates indicated, or to project financial performance for any future period. 28 STRAIGHT PATH COMMUNICATIONS, INC. PROFORMA CONDENSED COMBINED BALANCE SHEET AS OF APRIL 30, 2013 (in thousands, except share data) (unaudited) Historical Pro Forma Adjustments Pro Forma Assets Current assets: Cash and cash equivalents $ $ (A) $ Trade accounts receivable, net 74 74 Other current assets Total current assets Prepaid expenses—long-term portion Total assets $ $ Liabilities and Equity Current liabilities: Trade accounts payable $
